DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Holthus on 07/25/2022.
The application has been amended as follows: 
Cancel claims 11-14.

Allowable Subject Matter
Claims 1, 3-7, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Swiatkowski (US 2012/0010328 A1, cited in IDS) teaches an accelerator component that is selected from the group comprising phosphonium compounds, BCl3-amine complexes, and mixtures thereof [0025], which reads on an accelerator composition comprising (a) a boron trichloride-amine complex, and/or (b) a phosphonium. The limitation wherein the accelerator composition is an accelerator composition for curing polyfunctional isocyanates with epoxy resins is an intended use and therefore has little patentable weight (MPEP 2111.02(II)).
Swiatkowski does not teach that the phosphonium is a quaternary phosphonium halide, and does not teach that the accelerator composition comprises (a) the boron trichloride-amine complex and (b) the quaternary phosphonium halide. The prior art of record do not teach or suggest using (a) a boron trichloride-amine complex and (b) a quaternary phosphonium halide in combination.
Regarding claim 15, Goel et al. (US 4,698,408, cited in IDS) teaches an epoxy curing catalyst including tetra alkyl ammonium halides, boron trifluoride-amine complexes, or mixtures thereof (2:40-45), which reads on an accelerator composition comprising (a) a boron trihalide-amine complex and/or (b) a quaternary ammonium halide. The limitation wherein the accelerator composition is an accelerator composition for curing polyfunctional isocyanates with epoxy resins is an intended use and therefore has little patentable weight (MPEP 2111.02(II)).
Goel does not teach a specific embodiment wherein the accelerator composition comprises (a) the boron trihalide-amine complex and (b) the quaternary ammonium halide and does not teach wherein the weight ratio of component (a) to component (b) is about 20:1 to 5:1. The prior art of record do not teach or suggest selecting a mixture of Goel’s tetra alkyl ammonium halides and Goel’s boron trifluoride-amine complexes as Goel’s epoxy curing catalyst and selecting an amount of Goel’s boron trifluoride-amine complexes that is from five to twenty-times greater than the amount of Goel’s  tetra alkyl ammonium halides. Furthermore, the prior art of record do not teach or suggest selecting an amount of one of Goel’s boron trifluoride-amine complexes and Goel’s tetra alkyl ammonium halides to be much greater than an amount of the other. It therefore would have required impermissible hindsight to make such a selection before the effective filing date of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767